[exh101amendmentexecuted001.jpg]
EXECUTION VERSION SECOND AMENDMENT TO CREDIT AGREEMENT Second Amendment to
Credit Agreement (the “Amendment”), dated June 29, 2018, by and among BLACK BOX
CORPORATION, a Delaware corporation (the “Borrower”), each of the Guarantors
listed on the signature pages hereto, each of the Lenders listed on the
signature pages hereto and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). W I T N E S S E T H: WHEREAS, the Borrower, the Guarantors, the Lenders
and the Administrative Agent have entered into that certain Credit Agreement,
dated May 9, 2016 (as amended by the Amendment and Joinder Agreement dated
August 9, 2017, the “Credit Agreement”, and the Credit Agreement as amended
hereby, the “Amended Credit Agreement”); WHEREAS, the Potential Defaults and
Events of Default set forth on Schedule 1 attached hereto have occurred and are
continuing under the Credit Agreement (collectively, the “Known Defaults”);
WHEREAS, the Loan Parties have requested, and the Lenders are willing to provide
on the terms and conditions set forth herein, an additional last in first out
revolving credit facility in an amount not to exceed $10,000,000 to provide
additional financing to the Borrower and the other Loan Parties to support
anticipated cash flow needs based on the Approved Budget; WHEREAS, the Loan
Parties have requested that the Administrative Agent and the Lenders waive the
Known Defaults and amend certain provisions of the Credit Agreement and the
Administrative Agent and each of the Lenders desire to permit such waivers and
amendments and other actions pursuant to the terms and conditions set forth
herein; and WHEREAS, the Loan Parties are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of the Administrative Agent’s or any Lender’s rights or remedies as set forth in
the Credit Agreement or any other Loan Document is being waived or modified by
the terms of this Amendment. NOW, THEREFORE, in consideration of the premises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows: 1. Certain Definitions. All
capitalized terms used herein that are defined in the Amended Credit Agreement
shall have the same meaning as set forth in the Amended Credit Agreement unless
the context clearly indicates otherwise. 2. Waiver of Known Defaults. Subject to
the terms and conditions contained herein, upon the Effective Date (as defined
below), the Administrative Agent and Lenders hereby waive the Known Defaults;
provided, however that such waiver shall in no way constitute a waiver of any
other Potential Defaults or Events of Default which may have occurred but which
are not specifically referenced as the Known Defaults, nor shall this waiver
obligate the Administrative Agent or any Lender to provide any further waiver of
any other Potential Default or Event of 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted002.jpg]
Default (whether similar or dissimilar, including any further Potential Default
or Event of Default resulting from a failure to comply with the terms of the
Amended Credit Agreement). Other than in respect of the Known Defaults, this
waiver shall not preclude the future exercise of any right, power, or privilege
available to the Administrative Agent or any Lender whether under the Amended
Credit Agreement, the other Loan Documents or otherwise. The Administrative
Agent has not been advised by the Loan Parties of the existence of, and is not
otherwise aware of, any Potential Defaults or Events of Default other than the
Known Defaults, and the Loan Parties have represented to the Lenders that no
Potential Default or Event of Default, other than the Known Defaults, has
occurred and is continuing under any of the Loan Documents. 3. Amendments.
Effective as of the Effective Date, the Credit Agreement is hereby amended as
follows: (a) New Definitions. The following new definitions are hereby added to
Section 1.1 of the Credit Agreement in alphabetical order as follows: “Approved
Budget shall mean (i) until an Updated Budget has been accepted by the
Administrative Agent and the Required Lenders, the Initial Second Amendment
Budget and (ii) after an Updated Budget has been accepted by the Administrative
Agent and the Required Lenders, the most recently delivered Updated Budget that
has been accepted by the Administrative Agent and the Required Lenders.”
“Approved Budget Excess Cash shall mean, as of any date of determination, the
amount (if any) by which Ending US Book Cash Balance (as set forth in the
Approved Budget) exceeds $10,000,000.” “Assignment Agreements shall have the
meaning specified in Section 7.1.13 [Government Receivables].” “Beneficial Owner
shall mean, for each Loan Party, each of the following: (i) each individual, if
any, who, directly or indirectly, owns twenty five percent (25%) or more of such
Loan Party’s equity interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Loan Party.” “Borrower Advisor
Fees shall mean, at any time, any and all fees of the Borrower’s Financial
Advisor and legal professionals of the Loan Parties to the extent deducted in
calculating net income.” “Certificate of Beneficial Ownership shall mean, for
each Loan Party, a certificate in form and substance acceptable to the
Administrative Agent (as amended or modified by the Administrative Agent from
time to time in its sole discretion), certifying, among other things, the
Beneficial Owner of such Loan Party.” “Excess Lender Advisor Fees shall mean, as
determined as of any Testing Date, the amount (if any) by which the Lender
Advisor Fees - 2 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted003.jpg]
exceed the projected amount of such fees as set forth in the Approved Budget for
the applicable Testing Period.” “Federal Sale Transaction shall mean the sale of
one hundred percent (100%) of the equity interests of NextiraOne Federal, LLC.”
“Flood Laws shall mean all applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other applicable Laws related
thereto.” “Government Contracts shall have the meaning specified in Section
7.1.13 [Government Receivables].” “Initial Second Amendment Budget shall mean
the budget presented to the Lenders in conjunction with the execution of the
Second Amendment prior to the Second Amendment Effective Date and attached as
Annex 1 to the Second Amendment.” “Lender Advisor Fees shall mean, at any time,
any and all fees of the professionals of the Administrative Agent or the Lenders
to the extent deducted in calculating net income.” “LIFO Commitment Fee shall
have the meaning specified in Section 2.3.2 [LIFO Loan Commitment Fees].” “LIFO
Expiration Date shall mean the earlier of (a) December 15, 2018, and (b) the
date on which the Administrative Agent, at its discretion or upon the Required
Lenders’ direction to the Administrative Agent, determines to terminate the LIFO
Facility following the occurrence of an Event of Default that has not been
waived in accordance with this Agreement.” “LIFO Facility Usage shall mean at
any time the aggregate principal amount of outstanding LIFO Loans.” “LIFO Loan
shall mean collectively and LIFO Loan shall mean separately all LIFO Loans or
any LIFO Loan made by the Lenders or one of the Lenders to the Borrower pursuant
to Section 2.1.4 [LIFO Loan Commitment].” “LIFO Loan Commitment shall mean, as
to any Lender at any time, the amount initially set forth opposite its name on
Schedule 1.1(B) in the column labeled “Amount of Commitment for LIFO Loans,” as
such Commitment may thereafter be assigned or modified and LIFO Loan Commitments
shall mean the aggregate LIFO Loan Commitments of all of the Lenders.”
“Mortgages shall mean all mortgages or deeds of trust and leasehold mortgages or
leasehold deeds of trust (to the extent applicable) on the Mortgaged Real
Property in favor of the Administrative Agent securing the Obligations and
Mortgage shall mean any one of such Mortgages individually.” - 3 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted004.jpg]
“Mortgaged Real Property shall mean all of the owned and/or leased premises
identified on Schedule 1.1(R) hereto and any other premises or real property
that are hereafter owned or leased by any Loan Party and subject to a Mortgage
in favor of the Administrative Agent.” “Notices of Assignment shall have the
meaning specified in Section 7.1.13 [Government Receivables].” “Permitted Excess
Foreign Cash Amount shall have the meaning specified in Section 4.7.9.” “Second
Amendment shall mean the Second Amendment to Credit Agreement dated as of the
Second Amendment Effective Date among the Borrower, the Guarantors party
thereto, the Lenders party thereto and the Administrative Agent.” “Second
Amendment Agent Fee Letter shall mean the Fee Letter between the Administrative
Agent and the Borrower dated as of the Second Amendment Effective Date
evidencing the arrangement fee.” “Second Amendment Effective Date shall mean
June 29, 2018.” “Second Amendment Fee Letters shall mean, collectively, (i) the
Second Amendment Agent Fee Letter and (ii) the Second Amendment Lender Fee
Letter.” “Second Amendment Lender Fee Letter shall mean the Fee Letter between
the Administrative Agent and the Borrower dated as of the Second Amendment
Effective Date evidencing the amendment fees.” “Testing Date shall have the
meaning specified in Section 7.1.15 [Budget Compliance].” “Testing Periods shall
have the meaning specified in Section 7.1.15 [Budget Compliance].” “Three Week
Testing Period shall have the meaning specified in Section 7.1.15 [Budget
Compliance].” “Two Week Testing Period shall have the meaning specified in
Section 7.1.15 [Budget Compliance].” “Updated Budget shall have the meaning
specified in Section 7.3.5(iii) [Updated Budget].” (b) Definitions. The
following definitions contained in Section 1.1 of the Credit Agreement are
hereby amended and restated in their entirety as follows: “Budget means a
rolling twenty-six (26) week cash flow projection (including, without
limitation, projected expenses, collections, disbursements, borrowing
availability, loan balances and a breakdown of the amount of the Consolidated
Cash Balance of the Borrower and all of the Domestic Subsidiaries and the
Consolidated - 4 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted005.jpg]
Cash Balance of all of the Foreign Subsidiaries) of the Loan Parties and their
Subsidiaries, on a consolidated basis, prepared and approved by the Borrower’s
management in consultation with Borrower’s Financial Advisor, in form and
substance satisfactory to the Administrative Agent, together with all
amendments, supplements, and any other modifications thereto that are agreed to
by the Administrative Agent in writing from time to time.” “Collateral shall
mean the personal and real property of any Person granted as collateral to
secure the Obligations pursuant to the (i) Security Agreement (ii) Pledge
Agreement, (iii) Patent, Trademark and Copyright Security Agreement or (iv)
Mortgages.” “Commitment shall mean as to any Lender the aggregate of its
Revolving Credit Commitment (and in the case of PNC, including its Swing Loan
Commitment), Term Loan Commitment and LIFO Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments, Term Loan
Commitments and LIFO Loan Commitments of all of the Lenders.” “Commitment Fee
shall have the meaning specified in Section 2.3.1 [Commitment Fees].”
“Consolidated EBITDA for any period of determination shall mean the difference
between (a) the sum of (A) (i) net income, (ii) depreciation, (iii)
amortization, (iv) other non-cash charges, non- cash expenses or non-cash losses
to net income (excluding non-cash charges, expenses or losses that are expected
to become cash charges, expenses or losses in a future period or that are
reserves for future cash charges, expenses or losses), (v) interest expense,
(vi) Borrower Advisor Fees, (vii) Lender Advisors Fees and (viii) income tax
expense, minus (b) non-cash credits or gains to net income, in each case of the
Borrower and its Subsidiaries for such period determined and consolidated in
accordance with GAAP.” “Euro-Rate Option shall mean (a) the option of the
Borrower to have Loans bear interest at the rate and under the terms set forth
in either Section 3.1.1(ii) [Revolving Credit Euro-Rate Option] or Section
3.1.2(ii) [Term Facility Euro-Rate Option], as applicable and (b) the interest
rate applicable to the LIFO Loans under the terms set forth in Section 3.1.4
[LIFO Loan Interest Rate].” “Loan Documents shall mean this Agreement, the
Administrative Agent’s Letter, the Guaranty Agreements, the Intercompany
Subordination Agreement, the Notes, the Patent, Trademark and Copyright Security
Agreement, the Pledge Agreement, the Security Agreement, the Mortgages, the
Second Amendment Fee Letters, and any other instruments, certificates or
documents delivered in connection herewith or therewith.” - 5 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted006.jpg]
“Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, Swing Loans, Term Loans and LIFO Loans or any Revolving Credit
Loan, Swing Loan, Term Loan or LIFO Loan.” “Notes shall mean collectively, and
Note shall mean separately, the promissory notes substantially in the form of
Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, substantially in the
form of Exhibit 1.1(N)(2) evidencing the Swing Loan, substantially in the form
of Exhibit 1.1(N)(3) evidencing the Term Loans and substantially in the form of
Exhibit 1.1(N)(4) evidencing the LIFO Loans.” “Ratable Share shall mean: (i)
with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
right to receive payments, interest, and fees related thereto, the proportion
that such Lender’s Revolving Credit Commitment bears to the Revolving Credit
Commitments of all of the Lenders, provided however that if the Revolving Credit
Commitments have terminated or expired, the Ratable Shares for purposes of this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments; (ii) with respect to a
Lender’s obligation to make Term Loans, the proportion that such Lender’s Term
Loan Commitment bears to the Term Loan Commitments of all of the Lenders, and
with respect to a Lender’s right to receive payments, interest, and fees related
to Term Loans, the proportion that such Lender’s Term Loans bears to the Term
Loans of all of the Lenders; (iii) with respect to a Lender’s obligation to make
LIFO Loans, the proportion that such Lender’s LIFO Loan Commitment bears to the
LIFO Loan Commitments of all of the Lenders, and with respect to a Lender’s
right to receive payments, interest, and fees related to LIFO Loans, the
proportion that such Lender’s LIFO Loans bears to the LIFO Loans of all of the
Lenders, provided however that if the LIFO Loan Commitments have terminated or
expired, the Ratable Shares for purposes of this clause shall be determined
based upon the LIFO Loan Commitments most recently in effect, giving effect to
any assignments; and (iv) with respect to all other matters as to a particular
Lender, the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment plus such Lender’s outstanding Term Loan plus such Lender’s LIFO Loan
Commitment, by (ii) the aggregate amount of the Revolving Credit - 6 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted007.jpg]
Commitments plus the outstanding Term Loans plus the aggregate amount of LIFO
Loan Commitments of all Lenders; provided however that if (y) the Revolving
Credit Commitments have terminated or expired, the computation in this clause
shall be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments, and not the current amount of the
Revolving Credit Commitments and (z) if the LIFO Loan Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the LIFO Loan Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the LIFO Loan Commitments and
provided further in the case of Section 2.10 [Defaulting Lenders] when a
Defaulting Lender shall exist, "Ratable Share" shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.” “Required Lenders shall mean (A) If
there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and (B) If there exist three (3) or more Lenders, Lenders
(other than any Defaulting Lender) having more than fifty percent (50%) of the
sum of (a) the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender), plus (b) the aggregate outstanding amount of any Term Loans, plus (c)
the aggregate amount of the LIFO Loan Commitments of the Lenders (excluding any
Defaulting Lender) or, after the termination of the LIFO Loan Commitments, the
outstanding LIFO Loans (excluding any Defaulting Lender).” (c) Swing Loan
Commitment. The phrase “Fifteen Million and 00/100 Dollars ($15,000,000.00)”
contained in Section 2.1.2 of the Credit Agreement is hereby replaced with the
phrase “Zero Dollars ($0)”. (d) LIFO Loan Commitment. New Section 2.1.4 is
hereby added to the Credit Agreement as follows: “2.1.4. LIFO Loan Commitment.
Subject to the terms and conditions hereof, including, without limitation,
Sections 2.8 [Use of Proceeds] and 7.1.15 [Budget Compliance], and relying upon
the representations and warranties herein set forth, each Lender severally
agrees to make LIFO Loans in Dollars to the Borrower at - 7 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted008.jpg]
any time or from time to time on or after the Second Amendment Effective Date to
the LIFO Expiration Date; provided that after giving effect to each such LIFO
Loan (i) the aggregate amount of LIFO Loans from such Lender shall not exceed
such Lender’s LIFO Loan Commitment and (ii) the LIFO Facility Usage shall not
exceed the LIFO Loan Commitments minus the amount, if any, of Approved Budget
Excess Cash. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.4.” (e) Borrowing Availability. New Section 2.1.5
is hereby added to the Credit Agreement as follows: “2.1.5 Borrowing
Availability. Notwithstanding anything to the contrary provided for in this
Agreement, specifically including the preceding Section 2.1.4 [LIFO Loan
Commitment], no LIFO Loan may be requested by the Borrower in any amount greater
than the amount necessary to fund disbursements by the Borrower strictly in
accordance with the Approved Budget to the extent such disbursements are
contemplated under the Approved Budget to be made within the five (5) Business
Days following the date of the funding of such request (provided that,
notwithstanding the foregoing, the amount requested may be rounded up as
necessary to comply with the requirements for minimum amounts and permitted
integral multiples provided for in the final sentence of Section 2.5.3 [LIFO
Loan Requests] hereof with respect to LIFO Loans so long as the LIFO Loan
Commitments are not thereby exceeded).” (f) Nature of Lenders’ Obligations with
Respect to Revolving Credit Loans, Term Loans and LIFO Loans. Section 2.2 is
retitled as “Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans, Term Loans and LIFO Loans” and new Section 2.2.3 is hereby added to the
Credit Agreement as follows: “2.2.3 LIFO Loans. Each Lender shall be obligated
to participate in each request for LIFO Loans pursuant to Section 2.5 [Loan
Requests; Swing Loan Requests] in accordance with its Ratable Share. The
aggregate amount of each Lender’s LIFO Loans outstanding hereunder to the
Borrower at any time shall not exceed its LIFO Loan Commitment minus its Ratable
Share of the amount, if any, of Approved Budget Excess Cash. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make LIFO Loans hereunder on or after the LIFO Expiration Date.” - 8 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted009.jpg]
(g) Commitment Fees. (i) Section 2.3 of the Credit Agreement is hereby (a)
renumbered as Section 2.3.1 and (b) retitled as “Revolving Loan Commitment Fees”
and (ii) new Section 2.3.2 is hereby added to the Credit Agreement as follows:
“2.3.2 LIFO Loan Commitment Fees. Accruing from the Second Amendment Effective
Date until the LIFO Expiration Date, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender according to its Ratable
Share, a nonrefundable commitment fee (the “LIFO Commitment Fee”) equal to one
half of one percent (0.50%) per annum (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the LIFO Loan Commitments and (ii)
the amount of the LIFO Facility Usage; provided, that any LIFO Commitment Fee
accrued with respect to the LIFO Loan Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender except to the extent that such LIFO Commitment Fee shall
otherwise have been due and payable by the Borrower prior to such time; and
provided further that no LIFO Commitment Fee shall accrue with respect to the
LIFO Loan Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. Subject to the proviso in the directly preceding sentence,
all LIFO Commitment Fees shall be payable monthly in arrears on the first day of
each calendar month for the immediately preceding calendar month.” (h) LIFO Loan
Requests. New Section 2.5.3 is hereby added to the Credit Agreement as follows:
“2.5.3 LIFO Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the LIFO Expiration Date request the Lenders to make
LIFO Loans by delivering to the Administrative Agent, not later than 12:00 noon
two (2) Business Days prior to the proposed Borrowing Date a duly completed
request therefor substantially in the form of Exhibit 2.5.3 or a request by
telephone immediately confirmed in writing by letter, facsimile or e-mail (in
“pdf”, “tif” or similar format) in such form (each, a “LIFO Loan Request”), it
being understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each LIFO Loan Request shall be irrevocable and shall
specify (A) the proposed Borrowing Date and (B) the principal amount of the
proposed LIFO Loans, which amount shall be in in integral multiples of one
hundred thousand and 00/100 Dollars ($100,000) and not less than five hundred
thousand and 00/100 Dollars ($500,000).” - 9 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted010.jpg]
(i) Making Revolving Credit Loans, LIFO Loans and Swing Loans; Presumptions by
the Administrative Agent; Repayment of Revolving Credit Loans, the Term Loan and
LIFO Loans; Borrowings to Repay Swing Loans; Designated Lenders. Section 2.6 of
the Credit Agreement is hereby retitled as “Making of Revolving Credit Loans,
LIFO Loans and Swing Loans; Presumptions of the Administrative Agent; Repayment
of Revolving Credit Loans, the Term Loan and LIFO Loans; Borrowings to Repay
Swing Loans”. (j) Making LIFO Loans. Section 2.6.1 of the Credit Agreement is
hereby renumbered as “Section 2.6.1.1” and new Section 2.6.1.2 is hereby added
to the Credit Agreement as follows: “2.6.1.2 Making LIFO Loans. The
Administrative Agent shall, promptly after receipt by it of a LIFO Loan Request
pursuant to Section 2.5.3 [LIFO Loan Requests], notify the Lenders of its
receipt of such LIFO Loan Request specifying the information provided by the
Borrower and the apportionment among the Lenders of the requested LIFO Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans, Term Loans and LIFO
Loans]. Each Lender shall remit the principal amount of each LIFO Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 6.2 [Each Loan or Letter of
Credit], fund such LIFO Loans to the Borrower in U.S. Dollars in immediately
available funds at the Principal Office prior to 2:00 p.m., on the applicable
Borrowing Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the LIFO Loans of such Lender on
such Borrowing Date, and such Lender shall be subject to the repayment
obligation in Section 2.6.2 [Presumptions by the Administrative Agent].” (k)
Presumptions by the Administrative Agent. Section 2.6.2 of the Credit Agreement
is hereby amended and restated as follows: “2.6.2 Presumptions by the
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed time of any Base Rate Loan, or, for Loans
other than Base Rate Loans, prior to the close of business the day before the
Borrowing Date, that such Lender will not make available to the Administrative
Agent such Lender’s share of such Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.6.1.1 [Making Revolving Credit Loans] or Section 2.6.1.2 [Making LIFO
Loans], as applicable, and may, in reliance upon such assumption, - 10 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted011.jpg]
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in the appropriate currency with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate (or, for payments in an Optional Currency, the Overnight Rate), and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Base Rate Option. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.”
(l) Repayment of LIFO Loans. Section 2.6.8 of the Credit Agreement is hereby
renumbered as “Section 2.6.9” and new Section 2.6.8 is hereby added to the
Credit Agreement as follows: “2.6.8 Repayment of LIFO Loans. Subject to any
mandatory prepayments required under Section 4.7 and applied to the LIFO Loans
in accordance with such section, the Borrower shall repay the LIFO Loans
together with all outstanding interest thereon on the LIFO Expiration Date.” (m)
Notes. Section 2.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows: “2.7 Notes. The Obligation of the Borrower to repay the
aggregate unpaid principal amount of the Revolving Credit Loans, Swing Loans,
Term Loans and LIFO Loans made to it by each Lender, together with interest
thereon, shall be evidenced by a revolving credit Note, a swing Note, a Term
Note and a LIFO Note, payable to such Lender and its registered assigns in a
face amount equal to the Revolving Credit Commitment, Swing Loan Commitment,
Term Loan Commitment or LIFO Loan Commitment, as applicable, of such Lender.”
(n) Use of Proceeds. Section 2.8 is hereby amended by adding the following
sentence to the end of such section: “The proceeds of the LIFO Loans shall be
used for working capital purposes of the Borrower and its Subsidiaries, to pay,
subject - 11 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted012.jpg]
to Section 6 of the Second Amendment, current interest and fees due and payable
under this Agreement, to pay costs and expenses of professionals and other items
necessary to manage the business in the normal course, in each case, solely in
accordance with the Approved Budget.” (o) Letter of Credit Sublimit. The phrase
“Twenty-Five Million and 00/100 Dollars ($25,000,000.00)” contained in Section
2.9.1.1 of the Credit Agreement is hereby replaced with the phrase “Ten Million
and 00/100 Dollars ($10,000,000.00)”. (p) LIFO Loan Interest Rate. Section 3.1.4
of the Credit Agreement is hereby renumbered as “Section 3.1.5" and new Section
3.1.4 is hereby added to the Credit Agreement as follows: “3.1.4 LIFO Loan
Interest Rate. Each LIFO Loan shall bear interest at a rate per annum equal to
the Euro-Rate as determined for a one (1) month period plus ten percent (10%).”
(q) Payments. The second sentence of Section 4.1 of the Credit Agreement is
hereby amended and restated in its entirety as follows: “Such payments shall be
made to the Administrative Agent at the Principal Office for the account of PNC
with respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans, Term Loans and LIFO Loans in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 1:00 p.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders interest at the Federal Funds Effective Rate in the case of
Loans or other amounts due in Dollars, or the Overnight Rate in the case of
Loans or other amounts due in an Optional Currency, with respect to the amount
of such payments for each day held by the Administrative Agent and not
distributed to the Lenders.” (r) Pro Rata Treatment of Lenders. Section 4.2 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
“4.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans and
LIFO Loans shall be allocated to each Lender according to its Ratable Share, and
each selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a - 12 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted013.jpg]
Defaulting Lender and except as provided in Sections 3.4.4 [Administrative
Agent’s and Lender’s Rights] in the case of an event specified in Section 3.4
[Rate Unascertainable; Etc.], 4.6.2 [Replacement of a Lender] or 4.8 [Increased
Costs]) be payable ratably among the Lenders entitled to such payment in
accordance with the amount of principal, interest, Commitment Fees and Letter of
Credit Fees, as set forth in this Agreement. Notwithstanding any of the
foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts from the Borrower with respect to Swing Loans
shall be made by or to PNC according to Section 2.6.5 [Borrowings to Repay Swing
Loans].” (s) Right to Prepay. Section 4.6.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows: “4.6.1 Right to Prepay. The
Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in Section
4.6.2 [Replacement of a Lender] below, in Section 4.8 [Increased Costs] and
Section 4.10 [Indemnity]). Whenever the Borrower desires to prepay any part of
the Loans (except as required pursuant to Section 4.7.3 or 4.7.8), it shall
provide a prepayment notice to the Administrative Agent by 1:00 p.m. (A) at
least one (1) Business Day prior to the date of prepayment of the LIFO Loans,
Revolving Credit Loans or Term Loans denominated in Dollars, (B) at least four
(4) Business Days prior to the date of prepayment of any Optional Currency
Loans, or (C) no later than 1:00 p.m. on the date of prepayment of Swing Loans,
in each case setting forth the following information: (w) the date, which shall
be a Business Day, on which the proposed prepayment is to be made; (x) a
statement indicating the application of the prepayment between the LIFO Loans,
Revolving Credit Loans, Swing Loans and Term Loans; (y) a statement indicating
the application of the prepayment between Loans to which the Base Rate Option
applies and Loans and Optional Currencies to which the Euro-Rate Option applies;
and (z) the total principal amount of such prepayment. All prepayment notices
shall be irrevocable. The principal amount of the Loans for which a prepayment
notice is given, together with interest on such principal amount, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. All prepayments permitted - 13 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted014.jpg]
pursuant to this Section 4.6.1 [Right to Prepay] shall be applied by the
Administrative Agent as set forth in Section 4.7.7. Any prepayment hereunder
shall be subject to the Borrower’s Obligation to indemnify the Lenders under
Section 4.10 [Indemnity]. Prepayments shall be made in the currency in which
such Loan was made unless otherwise directed by the Administrative Agent.” (t)
Asset Sales and Recovery Events. Section 4.7.3 of the Credit Agreement is hereby
amended and restated in its entirety as follows: “4.7.3 Asset Sales and Recovery
Events. Within three (3) days of the receipt by any Loan Party or any of its
Subsidiaries (including, for the avoidance of doubt, Excluded Subsidiaries) of
Net Cash Proceeds from any Asset Sale or Recovery Event (other than from the
Federal Sale Transaction, the Net Cash Proceeds of which shall be paid by the
Borrower to the Administrative Agent immediately upon the closing thereof)
occurring on or after the Second Amendment Effective Date, the Borrower shall,
make a mandatory prepayment of the Obligations in an amount equal to such Net
Cash Proceeds to be applied by the Administrative Agent as set forth in Section
4.7.7; provided, however, that, (i) to the extent the Net Cash Proceeds from any
such Asset Sales shall be equal to or less than $10,000 individually or in the
aggregate, the Borrower shall not be required to make a mandatory prepayment of
the Obligations with such Net Cash Proceeds until the total amount of such Net
Cash Proceeds that have not been applied towards a mandatory prepayment of the
Obligations exceeds $10,000 and (b) the Borrower shall, concurrently with the
delivery of each Updated Budget, deliver to the Administrative Agent a schedule
identifying the total amount of any such Net Cash Proceeds that have been
retained by the Borrower since the date of the most recent Updated Budget
delivered to the Administrative Agent.” (u) Application Among Loans and Interest
Rate Options. Section 4.7.7 of the Credit Agreement is hereby amended and
restated in its entirety as follows: “4.7.7 Application Among Loans and Interest
Rate Options. All prepayments required pursuant to Section 4.7.3 [Asset Sales
and Recovery Events] through Section 4.7.6 [Excess Cash Flow] shall, so long as
no Potential Default or Event of Default has occurred, be applied as follows:
(i) first to the outstanding LIFO Loans, and thereafter, in the Administrative
Agent’s discretion, (ii) to repay the deferred principal payment on the Term
Loan, (iii) to all deferred interest payments on the Loans, (iv) to the fees
then due and owing, (v) to the remaining outstanding principal installments of
the Term Loan in the inverse order of maturity, (vi) to the remaining Loans and
(vii) to the payment of any other Obligations then outstanding; - 14 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted015.jpg]
provided, however, that the Revolving Credit Commitments shall be reduced on a
dollar for dollar basis (with such reductions allocated among the Revolving
Credit Commitments of the various Lenders on a pro rata basis) in the amount of
100% of the Net Cash Proceeds applied to any amounts pursuant to clause (vi). In
accordance with Section 4.10 [Indemnity], the Borrower shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a Euro-Rate Option on
any day other than the last day of the applicable Interest Period.” (v) Excess
US Book Cash Balance. New Section 4.7.8 is hereby added to the Credit Agreement
as follows: “4.7.8 Excess US Book Cash Balance. To the extent the Loan Parties
maintain Ending US Book Cash Balance (as set forth in the Approved Budget) as of
any Testing Date in excess of $11,000,000, the Borrower shall, no later than the
third (3rd) Business Day thereafter, make a prepayment of the outstanding Loans
under the LIFO Facility in an amount equal to such excess.” (w) Repatriation.
New Section 4.7.9 is hereby added to the Credit Agreement as follows: “4.7.9
Repatriation. If the amount of cash on hand maintained by the Excluded
Subsidiaries exceeds $9,500,000, in the aggregate, at any time, (a) each Loan
Party, to the extent not in violation of applicable law and to the extent it
would not result in material adverse tax consequences for the Borrower or its
Subsidiaries, as determined by the Administrative Agent and Required Lenders in
their reasonable discretion (the amount of any such excess, the “Permitted
Excess Foreign Cash Amount”), shall cause the Excluded Subsidiaries to promptly
make dividends, distributions or repayment of intercompany obligations, as
applicable, from time to time, to the Loan Party to which such intercompany
obligations are owed and/or their respective direct or indirect parent company
that is a Loan Party equal to such Permitted Excess Foreign Cash Amount and (b)
each applicable Loan Party shall deposit such Permitted Excess Foreign Cash
Amount distributed or paid to such Loan Party in a bank account of such Loan
Party located in the U.S. that is subject to the control of the Administrative
Agent.” (x) Flood Insurance. New Section 5.1.17 is hereby added to the Credit
Agreement as follows: “5.1.17 Flood Insurance. All real property owned by the
Loan Parties is insured pursuant to policies and other bonds which are valid and
in full force and effect and which provide - 15 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted016.jpg]
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Loan Party in accordance
with prudent business practice in the industry of such Loan Party. Each Loan
Party has taken all actions required under the Flood Laws and/or requested by
the Administrative Agent to assist in ensuring that each Lender is in compliance
with the Flood Laws applicable to the Collateral, including, but not limited to,
providing the Administrative Agent with the address and/or GPS coordinates of
each structure located upon any real property that will be subject to a Mortgage
in favor of the Administrative Agent, for the benefit of Lenders, and, to the
extent required, obtaining flood insurance for such property, structures and
contents prior to such property, structures and contents becoming Collateral.”
(y) Certificate of Beneficial Ownership. New Section 5.1.18 is hereby added to
the Credit Agreement as follows: “5.1.18 Certificate of Beneficial Ownership.
The Certificate of Beneficial Ownership executed and delivered to the
Administrative Agent and Lenders for each Loan Party on or prior to the Second
Amendment Effective Date, as updated from time to time in accordance with this
Agreement, is accurate, complete and correct as of the date hereof and as of the
date any such update is delivered. The Loan Parties acknowledge and agree that
the Certificate of Beneficial Ownership is one of the Loan Documents.” (z) Each
Loan or Letter of Credit. Section 6.2 of the Credit Agreement is hereby amended
by deleting the “and” immediately preceding “(vi)” and adding the following new
clause (vii) at the end thereof: “and (vii) the Administrative Agent and each
Lender shall have received, in form and substance acceptable to the
Administrative Agent and each Lender an executed Certificate of Beneficial
Ownership and such other documentation and other information requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act.” (aa) Visitation Rights. The
last sentence of Section 7.1.5 of the Credit Agreement is hereby amended and
restated in its entirety as follows: “Notwithstanding the foregoing, such
Collateral audits and/or field examinations shall, at the Administrative Agent’s
discretion or as directed by the Required Lenders, be conducted no more than one
(1) time per fiscal quarter, unless an Event of Default has occurred and is
continuing (in which case, such frequency limitation shall no longer apply).” -
16 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted017.jpg]
(bb) Government Receivables. New Section 7.1.13 is hereby added to the Credit
Agreement as follows: “7.1.13 Government Receivables. Each Loan Party shall
promptly deliver to the Administrative Agent executed assignment agreements
(“Assignment Agreements”), together with forms of notice of assignment (“Notices
of Assignment”), in respect of each of its government contracts that are not
subject to an anti- assignment provision (“Government Contracts”) to the extent
necessary to protect the Administrative Agent’s security interest and rights and
remedies in and with respect to such Government Contracts under the Federal
Assignment of Claims Act and the Uniform Commercial Code and all other
applicable state or local statutes or ordinances and promptly deliver to the
Administrative Agent, appropriately endorsed, any instrument or tangible chattel
paper connected with any receivable arising out of any such Government Contracts
between any Loan Party and the United States, any state or any department,
agency or instrumentality of any of them; provided that such Assignment
Agreements and Notices of Assignment shall not be delivered to the contracting
officers on such Government Contracts unless and until (i) the Federal Sale
Transaction Milestones set forth in Schedule 2 to the Second Amendment shall not
be met (subject to any extensions or modifications to such Federal Sale
Transaction Milestones in the sole discretion of the Administrative Agent) or
(ii) such earlier time as the Administrative Agent and the Required Lenders
shall determine in their sole and absolute discretion following the occurrence
of a Potential Default or an Event of Default. At the time of delivery of any
such Assignment Agreements and Notices of Assignment, the applicable Loan Party
shall also deliver to the Administrative Agent contact information for the
contracting officers on each such Government Contract and such other information
requested by the Administrative Agent that is required to be delivered for any
contract between the Borrower or any Guarantor and the United States, any state
or any department, agency or instrumentality of any of them in order for
Borrower or such Guarantor to assign its right to payment of receivables
thereunder to the Administrative Agent pursuant to the Assignment of Claims Act
of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.” (cc) Lender Calls. New Section 7.1.14 is hereby added to
the Credit Agreement as follows: “7.1.14 Lender Calls. Upon the request of the
Administrative Agent, the Borrower and its advisors (including financial
advisors, investment bankers and attorneys, as applicable) - 17 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted018.jpg]
shall participate in periodic telephone calls or meetings with the
Administrative Agent and Lenders, such telephone calls and/or meetings to be no
less frequent than once in any seven (7) day period and to include an update on
the sale or marketing process, and shall provide the Administrative Agent and
Lenders with such non- privileged information as the Administrative Agent may
reasonably request.” (dd) Budget Compliance. New Section 7.1.15 is hereby added
to the Credit Agreement as follows: “7.1.15 Budget Compliance. As measured as of
Friday of each calendar week occurring after the Second Amendment Effective Date
beginning with July 13, 2018 (each such Friday, the “Testing Date”) (a) for the
two (2) calendar week period ending on such Testing Date (the “Two Week Testing
Period”) in the case of clause (i) below and (b) for the immediately preceding
three (3) calendar week period ending on such Testing Date in the case of
clauses (ii)-(iv) below (the “Three Week Testing Period”; together with the Two
Week Testing Period, the “Testing Periods”): (i) the aggregate Payroll &
Benefits (excluding self-insured medical and union medical) disbursements for
the US Segment made by the Loan Parties during the applicable Two Week Testing
Period must be no greater than one hundred ten percent (110%) of the aggregate
amount of the projected Payroll & Benefits (excluding self-insured medical and
union medical) disbursements for the US Segment for the applicable Two Week
Testing Period as set forth in the Approved Budget, (ii) the aggregate Trade
Accounts Payable disbursements (including self-insured medical and union
medical) for the US Segment made by the Loan Parties during the applicable Three
Week Testing Period must be no greater than one hundred fifteen percent (115%)
of the aggregate amount of the projected Trade Accounts Payable (including
self-insured medical and union medical) disbursements for the US Segment for the
applicable Three Week Testing Period as set forth in the Approved Budget, (iii)
the aggregate Total Non-Operating Disbursements (excluding Excess Lender Advisor
Fees) for the US Segment made by the Loan Parties during the applicable Three
Week Testing Period must be no greater than one hundred fifteen percent (115%)
of the aggregate amount of the projected Total Non-Operating Disbursements for
the US Segment for the applicable Three Week Testing Period as set forth in the
Approved Budget and (iv) commencing with the week ending July 20, 2018, the Loan
Parties’ U.S. Net Cash Flows for the US Segment (excluding Excess Lender Advisor
Fees), on a cumulative basis, must equal or exceed the amount provided for in
the Approved Budget as of the end of the applicable Three Week Testing Period.”
- 18 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted019.jpg]
(ee) Flood Insurance. New Section 7.1.16 is hereby added to the Credit Agreement
as follows: “7.1.16 Flood Insurance. Each Loan Party shall take all actions
required under the Flood Laws and/or requested by Administrative Agent to assist
in ensuring that each Lender is in compliance with the Flood Laws applicable to
the Collateral, including, but not limited to, providing the Administrative
Agent with the address and/or GPS coordinates of each structure on any real
property that will be subject to a mortgage in favor of Administrative Agent,
for the benefit of Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, and thereafter maintaining such
flood insurance in full force and effect for so long as required by the Flood
Laws.” (ff) Certificate of Beneficial Ownership and Other Additional
Information. New Section 7.1.17 is hereby added to the Credit Agreement as
follows: “7.1.17 Certificate of Beneficial Ownership and Other Additional
Information. Provide to the Administrative Agent and the Lenders: (i)
confirmation of the accuracy of the information set forth in the most recent
Certificate of Beneficial Ownership provided to the Administrative Agent and
Lenders; (ii) a new Certificate of Beneficial Ownership, in form and substance
acceptable to the Administrative Agent and each Lender, when the individual(s)
to be identified as a Beneficial Owner have changed; and (iii) such other
information and documentation as may reasonably be requested by the
Administrative Agent or any Lender from time to time for purposes of compliance
by the Administrative Agent or such Lender with applicable laws (including
without limitation the USA Patriot Act and other “know your customer” and
anti-money laundering rules and regulations), and any policy or procedure
implemented by the Administrative Agent or such Lender to comply therewith.”
(gg) Minimum Consolidated EBITDA. Section 7.2.15 of the Credit Agreement is
hereby amended and restated in its entirety as follows: “7.2.15 Minimum
Consolidated EBITDA. Minimum Consolidated EBITDA. Commencing with the fiscal
month ending June 30, 2018, and for each fiscal month thereafter, the Loan
Parties shall not permit Consolidated EBITDA for the three (3) fiscal months
then ending to be less than (i) <$3,000,000> for the fiscal months ending June
30, 2018, July 31, 2018 and August 30, 2018, and (ii) <$3,500,000> for the
fiscal months ending September 30, 2018 and thereafter, calculated as of the end
of each fiscal month.” - 19 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted020.jpg]
(hh) Maximum Capital Expenditures. Section 7.2.16 of the Credit Agreement is
hereby amended and restated in its entirety as follows: “7.2.16 Maximum Capital
Expenditures. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, contract for, purchase or make any expenditure or
commitments for Capital Expenditures in an aggregate amount for all Loan Parties
and their Subsidiaries in excess of the amount set forth in the Approved
Budget.” (ii) SAP Implementation Related Expenses. New Section 7.2.18 is hereby
added to the Credit Agreement as follows: “7.2.18 SAP Implementation Related
Expenses. Each of the Loan Parties shall not, and shall not permit any
Subsidiary to, incur expenses (other than non-cash expenses in connection with
deferred costs in an aggregate amount up to $3,500,000 amortized monthly in the
amount of $100,000 per month), or acquire obligations (other than obligations
directly related to the subscription and hosting agreements between the Borrower
and SAP), in respect of any SAP Implementation Related Expenses.” (jj) No Asset
Transfers. New Section 7.2.18 is hereby added to the Credit Agreement as
follows: “7.2.18 No Asset Transfers. No Loan Party shall be permitted to
transfer any assets (other than inventory pursuant to sales in the ordinary
course of business) to any Excluded Subsidiary unless such transfer is accounted
for as a specific line item in the Approved Budget.” (kk) Weekly Budget. Section
7.3.5(ii) of the Credit Agreement is hereby amended and restated in its entirety
as follows: “(ii) Weekly Budget. Weekly, no later than Tuesday (or, if such
Tuesday is not a Business Day, the immediately succeeding Business Day) of each
week beginning with the week of July 2, 2018, (a) an updated Budget for the
succeeding twenty-six-week period and (b) a reconciliation of actual performance
of the Loan Parties and their Subsidiaries for the immediately prior week versus
their projected performance in the Approved Budget for such week, provided that
management and the Borrower’s Financial Advisor will concurrently provide
written explanation for any variance in excess of the variance to the budgeted
amounts set forth in the Approved Budget as permitted pursuant to 7.1.15.” - 20
- 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted021.jpg]
(ll) Updated Budget. New Section 7.3.5(iii) is hereby added to the Credit
Agreement as follows: “(iii) Updated Budget. On July 24, 2018 and on the Tuesday
of every four (4) weeks recurring thereafter until the LIFO Expiration Date, and
upon the consummation of the Federal Sale Transaction, an updated Budget (each
such updated budget, an “Updated Budget”) for the immediately succeeding
twenty-six week period, which shall be in substantially the same form as the
Initial Second Amendment Budget. Such Updated Budget shall become the Approved
Budget upon review by the Lenders’ financial advisor and written notice of
approval thereof by the Administrative Agent and the Required Lenders in their
sole and absolute discretion following a reasonable opportunity (not to exceed
five (5) Business Days) to review and comment thereon; provided, however, that
with respect to the Updated Budgets delivered upon and following the earlier of
(x) the consummation of the Federal Sale Transaction and (y) August 31, 2018,
such Updated Budgets shall become the Approved Budget upon approval thereof by
the Administrative Agent and Lenders holding not less than sixty-six and
two-thirds percent (662/3%) of the Commitments; provided, further, that if the
Administrative Agent does not deliver notice of acceptance of an Updated Budget
to the Borrower within such five (5) Business Day review period, the most recent
Approved Budget shall continue as the Approved Budget until the day immediately
following the delivery of an Updated Budget in form and substance acceptable to
the Administrative Agent and the Required Lenders.” (mm) Variance Reports. New
Section 7.3.5(iv) is hereby added to the Credit Agreement as follows: “(iv)
Variance Reports. On the Tuesday (or, if such Tuesday is not a Business Day, the
immediately succeeding Business Day) immediately following each Testing Date a
report setting forth the information in clauses (i)-(iv) of Section 7.1.15
[Budget Compliance], including the amount of any variance, for each applicable
Testing Period.” (nn) Breach of Negative Covenants, Visitation Rights,
Anti-Terrorism Laws or Financial Advisor Requirement. Section 8.1.4 of the
Credit Agreement is hereby amended and restated in its entirety a follows:
“8.1.4 Breach of Negative Covenants, Visitation Rights, Anti-Terrorism Laws or
Financial Advisor Requirement. Any of the Loan Parties shall default in the
observance or performance of any covenant contained in Section 7.1.5 [Visitation
Rights], Section 7.1.9 [Anti-Terrorism Laws; International Trade - 21 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted022.jpg]
Law Compliance], Section 7.1.12 [Financial Advisor], Section 7.2 [Negative
Covenants] or Section 7.3 [Reporting Requirements].” (oo) Increase of
Commitments. Section 10.1.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows: “10.1.1 Increase of Commitments. Increase
the amount of the Revolving Credit Commitment or the LIFO Loan Commitment of any
Lender hereunder without the consent of such Lender;” (pp) Extension of Payment;
Reduction of Principal, Interest or Fees; Modification of Terms of Payment.
Section 10.1.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows: “10.1.2 Extension of Payment; Reduction of Principal,
Interest or Fees; Modification of Terms of Payment. Whether or not any Loans are
outstanding, extend the Expiration Date, the LIFO Expiration Date or the time
for payment of principal or interest of any Loan (excluding the due date of any
mandatory prepayment of a Loan), the Commitment Fee, the LIFO Commitment Fee or
any other fee payable to any Lender, or reduce the principal amount of or the
rate of interest borne by any Loan (other than as a result of waiving the
applicability of any post-default increase in interest rates) or reduce the
Commitment Fee, the LIFO Commitment Fee or any other fee payable to any Lender,
without the consent of each Lender directly affected thereby;” (qq) Payments.
Section 10.3.5 of the Credit Agreement is hereby amended and restated in its
entirety as follows: “10.3.5 Payments. All amounts due under this Section shall
be payable upon demand therefor.” (rr) Commitments of Lenders. Schedule 1.1(B)
to the Credit Agreement is hereby replaced with Schedule 1.1(B) attached hereto
as Annex 2. (ss) Real Property. The Credit Agreement is hereby amended and
modified by inserting a new Schedule 1.1(R) to the Credit Agreement containing
the information set forth on Schedule 1.1(R) attached hereto as Annex 3. (tt)
Subsidiaries. Schedule 5.1.2 to the Credit Agreement is hereby replaced with
Schedule 5.1.2 attached hereto as Annex 4 (uu) LIFO Note. The Credit Agreement
is hereby amended and modified by inserting a new Exhibit 1.1(N)(4)to the Credit
Agreement in the form of Exhibit 1.1(N)(4) attached hereto as Annex 5. - 22 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted023.jpg]
(vv) LIFO Loan Request. The Credit Agreement is hereby amended and modified by
inserting a new Exhibit 2.5.3 to the Credit Agreement in the form of Exhibit
2.5.3 attached hereto as Annex 6. 4. No Revolving Credit Loans. Notwithstanding
anything to the contrary contained in the Credit Agreement or the other Loan
Documents, no further Revolving Credit Loans shall be requested by Borrower nor
shall any Revolving Credit Loans be made by the Lenders, unless otherwise
consented to by all Lenders (other than Defaulting Lenders) in their sole and
absolute discretion. 5. Maximum Leverage Ratio and Minimum Fixed Charge Coverage
Ratio. From and after the Effective Date, notwithstanding anything to the
contrary contained in the Credit Agreement or the other Loan Documents, testing
of the financial covenants set forth in Sections 7.2.13 [Maximum Leverage Ratio]
and 7.2.14 [Minimum Fixed Charge Coverage Ratio] shall be suspended through the
LIFO Expiration Date and, accordingly, the Loan Parties’ failure to comply with
such sections during such period shall not result in a Potential Default or an
Event of Default. 6. Deferment of Principal and Interest; Base Rate Option. From
and after the Effective Date, notwithstanding anything to the contrary contained
in the Credit Agreement or the other Loan Documents, (a) the Term Loan principal
and interest payments and the Revolving Credit Loan interest payments (for the
avoidance of doubt, other than interest due on the LIFO Loans) due (i) prior to
the closing of the Federal Sale Transaction shall be deferred and shall instead
be due and payable on the earlier of the closing of the Federal Sale Transaction
and the LIFO Expiration Date and (ii) to the extent applicable, after the
closing of the Federal Sale Transaction shall be deferred and shall instead be
due and payable on the LIFO Expiration Date (collectively, “Deferred Principal
and Interest Payments”) and (b) all Loans (other than the LIFO Loans) shall bear
interest at the per annum rate equal to, and in accordance with, the Base Rate
Option. 7. Amendments to Security Agreement. (a) As of the Effective Date,
Section 4(k) of the Security Agreement is hereby amended by replacing each
phrase “One Million and 00/100 Dollars ($1,000,000.00)” occurring therein with
the following phrase: “Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00)”. (b) As of the Effective Date, the Security Agreement is hereby
amended by deleting Exhibits (A), (B) and (C) to the Security Agreement in their
entirety and replacing such exhibits, respectively, with Exhibits (A), (B) and
(C) attached hereto as Annex 7. 8. Fees. In consideration for the Administrative
Agent and Lenders entering into this Amendment: (a) Amendment Fees. The Borrower
shall pay to the Administrative Agent, for the account of each Lender that
consents to this Amendment on or before 5:00 p.m. Eastern time on the date
hereof, the fees set forth in the Second Amendment Lender Fee Letter. (b)
Arrangement Fee. The Borrower shall pay to the Administrative Agent, for its own
account, the arrangement fee set forth in the Second Amendment Agent Fee Letter.
- 23 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted024.jpg]
9. Effectiveness. This Amendment shall become effective on the date that the
Administrative Agent has determined that it has received each of the following,
in each case in form and substance satisfactory to the Administrative Agent (the
date of such effectiveness, the “Effective Date”): (a) this Amendment, duly
executed by the Borrower, the Guarantors party hereto, the Lenders party hereto
and the Administrative Agent; (b) the Second Amendment Fee Letters executed by
the Borrower and Administrative Agent; (c) a separate Note substantially in the
form of Exhibit 1.1(N)(4) executed by the Borrower in favor of each Lender in an
amount equal to such Lender’s LIFO Loan Commitment; (d) a supplement to the
Patent, Trademark and Copyright Security Agreement signed by each applicable
Loan Party in respect of any Copyrights, Patents or Trademarks for which an
assignment in favor of the Administrative Agent has not previously been recorded
with the United States Copyright Office or the United States Patent and
Trademark Offices, as applicable; (e) executed Assignment Agreements and Notices
of Assignment in respect of each of the Loan Parties’ Government Contracts in
effect on the Second Amendment Effective Date and contact information for the
contracting officers on each such Government Contract and such other information
required to be delivered for any contract between the Borrower or any Guarantor
and the United States, any state or any department, agency or instrumentality of
any of them in order for Borrower or such Guarantor to assign its right to
payment of receivables thereunder to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub- Section 15 et seq.); provided, that such Assignment
Agreements and Notices of Assignment will not be delivered except as provided
under Section 7.1.13 of the Amended Credit Agreement; provided, further, that if
such Assignment Agreements and Notices of Assignment are not able to be
delivered on or prior to the time that all other conditions precedent are
satisfied, the Borrower shall have up to two (2) weeks (subject to extension in
the Administrative Agent’s sole discretion) after the Effective Date to deliver
such Assignment Agreements and Notices of Assignment; (f) a written confirmation
that no Loan Party has any commercial tort claims; (g) control agreements
between the Administrative Agent and each applicable financial institution in
form and substance satisfactory to - 24 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted025.jpg]
the Administrative Agent with respect to each deposit and other bank account
(other than payroll, trust and other fiduciary accounts) of Borrower and each
Guarantor listed on Schedule 3 hereto, which schedule reflects all such accounts
of each such Borrower and Guarantor and the Borrower shall promptly notify the
Administrative Agent of any changes to such schedule after the date hereof;
provided, that if such control agreements are not able to be delivered on or
prior to the time that all other conditions precedent are satisfied, the
Borrower shall have up to two (2) weeks (subject to extension in the
Administrative Agent’s sole discretion) after the Effective Date to deliver such
control agreements; (h) a certificate dated as of the Effective Date and signed
by the Secretary or an Assistant Secretary or other Authorized Officer of each
of the Loan Parties, certifying as appropriate as to: (i) true copies of all
corporate or other organizational action taken by each Loan Party relative to
this Amendment and any other Loan Documents to be executed and delivered by such
Loan Party in connection hereto; (ii) the names of the Authorized Officers
authorized to sign the Amendment and such other Loan Documents and their true
signatures; and (iii) copies of its organizational documents as in effect on the
Effective Date certified (to the extent applicable) by the appropriate state
official where such documents are filed in a state office (or in the alternative
if applicable, certifying that such organizational documents have not been
amended since the First Amendment closing date) (to the extent delivered to the
Lenders as of such date together with certificates from the appropriate state
officials as to the continued existence and good standing of each Loan Party in
each state where organized); (i) the Initial Second Amendment Budget; (j) a
certificate of the Borrower signed by an Authorized Officer, dated the Effective
Date stating that (i) all representations and warranties of the Loan Parties set
forth in the Amended Credit Agreement are true and correct in all material
respects, (ii) after giving effect to the Second Amendment, the Loan Parties are
in compliance with each of the covenants and conditions thereunder in all
material respects, (iii) after giving effect to the Second Amendment (including
the waiver of the Known Defaults), no Event of Default or Potential Default
exists, and (iv) no Material Adverse Change has occurred since the date of the
last audited financial statements of the Borrower delivered to the
Administrative Agent; (k) the monthly financial statements required to be
delivered pursuant to Section 7.3.1.1 of the Credit Agreement for the month
ending April 30, 2018; - 25 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted026.jpg]
(l) written opinions of counsel for the Loan Parties, dated the Effective Date
and in form and substance satisfactory to the Administrative Agent; (m) a
completed Certificate of Beneficial Ownership and, to the extent requested by
any Lender, a certificate of beneficial ownership in form and substance
acceptable to such Lender; (n) payment of all fees and expenses owed to the
Administrative Agent and its counsel and consultants and the Lenders in
connection with this Amendment and the Amended Credit Agreement; and (o) such
other documents as may be reasonably requested by the Administrative Agent or
its counsel. 10. Conditions Subsequent. The Loan Parties hereby agree to deliver
or take the actions described on Schedule 2 hereto, within the applicable time
periods set forth therein (which periods may be extended by the Administrative
Agent in its sole discretion). The failure by the applicable Loan Parties to so
deliver or perform or cause to be delivered or performed such actions set forth
in Schedule 2 as and when required by the terms thereof shall constitute an
Event of Default. 11. Representations and Warranties. (a) Each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent that (i)
such Loan Party has the legal power and authority to execute and deliver this
Amendment, (ii) the officers of such Loan Party executing this Amendment have
been duly authorized to execute and deliver the same and bind such Loan Party
with respect to the provisions hereof, (iii) the execution and delivery hereof
by such Loan Party and the performance and observance by such Loan Party of the
provisions hereof and all documents executed or to be executed herewith or
therewith, do not violate or conflict with the organizational agreements of such
Loan Party or any Law applicable to such Loan Party or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against such Loan Party, and (iv) this
Amendment and the documents executed or to be executed by such Loan Party in
connection herewith constitute valid and binding obligations of such Loan Party,
enforceable in accordance with their respective terms, except to the extent
enforceability of any such document may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors’ rights generally or limiting the right of specific performance. (b)
The Loan Parties hereby represent and warrant that as of the Effective Date,
after giving effect to the amendments set forth in this Amendment, (i) after
giving effect to this Amendment (including the waiver of Known Defaults), no
Event of Default or Potential Default has occurred under the Amended Credit
Agreement and is continuing and (ii) the representations and warranties of the
Borrower and each other Loan Party contained in the Amended Credit Agreement and
each other Loan Document are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the Effective
Date (except representations and warranties which expressly relate solely to an
earlier date or time, which - 26 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted027.jpg]
representations and warranties are true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the specific dates or times referred to therein). (c) Schedule 1.1(R)
attached hereto as Annex 3 sets forth a correct and complete list as of the date
hereof of the location, by state and street address, of all Mortgaged Real
Property, identifying which properties are owned and which are leased, by which
Loan Party, together with the names and addresses of any landlords. 12.
Confirmation of Indebtedness. The Borrower confirms and acknowledges that as of
the close of business on June 28, 2018, the Borrower was indebted to the
Administrative Agent and Lenders for the Loans and Letter of Credit Obligations
under the Credit Agreement without any deduction, defense, setoff, claim or
counterclaim, of any nature, in the aggregate principal amount of
$110,000,000.00 due on account of Revolving Credit Loans, $45,722,081.19 due on
account of the Term Loan and $9,825,000.00 on account of Letter of Credit
Obligations, plus all fees, costs and expenses incurred to date in connection
with the Credit Agreement and the other Loan Documents. 13. Fees and Expenses.
The Borrower acknowledges and agrees that the Borrower is liable for all
invoiced out-of-pocket costs and expenses (including attorneys’ fees and
financial advisor and consultant fees) incurred by or on behalf of the
Administrative Agent in connection with the documentation, preparation,
negotiation and administration of this Amendment and the Loan Documents, and any
amendment, modification or supplement to the Credit Agreement or to the other
Loan Documents. 14. UCC Waivers. Each Loan Party waives and renounces all rights
which are waivable under Article 9 of the Uniform Commercial Code as such rights
relate to Borrower’s and/or Guarantors’ relationship with Administrative Agent
and/or Lenders, whether such rights are waivable before or after default,
including, without limitation, those rights with respect to compulsory
disposition of collateral (U.C.C. §§9-610, 9-615 and 9-620), any right of
redemption under U.C.C. §9-623, and any right to notice relating to disposition
of collateral under U.C.C. §9- 611. 15. Effect of Amendment. This Amendment
shall not constitute a novation of the Credit Agreement or any of the Loan
Documents. Except as expressly set forth herein, this Amendment (i) shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agents under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document. Except as modified by this Amendment, each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and reaffirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its Obligations,
including obligations (whether direct, as a guarantor or otherwise), liabilities
and indebtedness, under the Loan Documents to which it is party and its grant
and the validity of the Liens granted by it in the Collateral under the
applicable Loan Documents, and all financing statements and all other recordings
and filings previously made, recorded or filed are intended to and do secure all
of its Obligations and perfect - 27 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted028.jpg]
all Liens granted by it in the Collateral, in each case to the extent provided
in such Loan Documents, with all such Liens continuing in full force and effect
after giving effect to this Amendment. This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement, and from and after the Effective
Date, all references to the Credit Agreement in any Loan Document and all
references in the Credit Agreement to “this Agreement”, “hereunder”, “hereof’ or
words of like import referring to the Credit Agreement shall, unless expressly
provided otherwise, refer to the Amended Credit Agreement. Each of the Loan
Parties hereby consents to this Amendment and confirms that all Obligations of
such Loan Party under the Loan Documents to which such Loan Party is a party
shall continue to apply to the Amended Credit Agreement. 16. Counterparts. This
Amendment may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or e-mail
shall be effective as delivery of a manually executed counterpart of this
Amendment. 17. Governing Law: Submission to Jurisdiction: Waiver of Venue;
Service of Process; Waiver of Jury Trial. The provisions set forth in Section
10.11 of the Amended Credit Agreement are hereby incorporated mutatis mutandis
with all references to the “Agreement” therein being deemed references to this
Amendment. 18. General Release; Indemnity. (a) In consideration of, among other
things, Administrative Agent’s and the Lenders’ execution and delivery of this
Amendment, the Borrower and each other Loan Party, on behalf of itself and its
agents, representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, predecessors, successors and assigns (collectively, “Releasors”),
hereby forever agrees and covenants not to sue or prosecute against any Releasee
(as hereinafter defined) and hereby forever waives, releases and discharges, to
the fullest extent permitted by Law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), liabilities, actions, causes of action, suits, debts, accounts,
interests, liens, promises, warranties, damages and consequential damages,
losses, demands, agreements, bonds, bills, specialties, covenants,
controversies, variances, trespasses, judgments, executions, costs, expenses or
claims whatsoever, that such Releasor now has or hereafter may have, of
whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (collectively, the
“Claims”), against any or all of the Administrative Agent and the Lenders in any
capacity and their respective affiliates, subsidiaries, shareholders and
“controlling persons” (within the meaning of the federal securities laws), and
their respective successors and assigns and each and all of the officers,
directors, employees, agents, attorneys, advisors, equity holders, members,
partners, Subsidiaries, Affiliates, parents, professionals, accountants,
investment bankers, consultants and other representatives of each of the
foregoing (collectively, the “Releasees”), based in whole or in part on facts,
whether or not now known, existing on or before the Effective Date, that relate
to, arise out of or otherwise are in connection with: (i) any or all of the
Credit Agreement or any other Loan Document or transactions contemplated thereby
or any actions or omissions in connection therewith, or (ii) any aspect of the
dealings or relationships between or among the Borrower and the other Loan
Parties, on the one hand, and any or all of the Administrative Agent and the
Lenders, on the other hand, relating to - 28 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted029.jpg]
any or all of the documents, transactions, actions or omissions referenced in
clause (i) hereof. The receipt by the Borrower or any other Loan Party of any
Loans or other financial accommodations made by the Administrative Agent or any
Lender after the date hereof shall constitute a ratification, adoption, and
confirmation by such party of the foregoing general release of all Claims
against the Releasees that are based in whole or in part on facts, whether or
not now known or unknown, existing on or prior to the Effective Date. In
entering into this Agreement, the Borrower and each other Loan Party consulted
with, and has been represented by, legal counsel and expressly disclaims any
reliance on any representations, acts or omissions by any of the Releasees and
hereby agrees and acknowledges that the validity and effectiveness of the
releases set forth above do not depend in any way on any such representations,
acts and/or omissions or the accuracy, completeness or validity thereof. The
provisions of this Section 18 shall survive the termination of this Amendment,
the Amended Credit Agreement, the other Loan Documents and Payment In Full. (b)
The Borrower and each other Loan Party hereby agrees that the Releasees shall
each be an Indemnitee and entitled to the benefits of Section 10.3.2 of the
Amended Credit Agreement, including, without limitation, with respect to any
Claims arising from or in connection with the negotiation, preparation,
execution, delivery, performance, administration and enforcement of this
Amendment or any other document executed and/or delivered in connection
therewith. (c) The Borrower and each other Loan Party, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee, and will not assert in any proceeding any
counterclaim or crossclaim against any Releasee, in each case on the basis of
any Claim released, remised and discharged by the Borrower or any other Loan
Party pursuant to Section 18(a) hereof. If the Borrower, any other Loan Party or
any of its successors, assigns or other legal representatives violates the
foregoing covenant, the Borrower and each other Loan Party, each for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation. (d) It is the intention of the Borrower and each other Loan Party in
providing the release above that the same shall be effective as a bar to each
and every claim, demand and cause of action specified, and in furtherance of
this intention it waives and relinquishes all rights and benefits under Section
1542 of the Civil Code of the State of California (or any comparable provision
of any other applicable Law), which provides: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him might have materially
affected his settlement with the debtor.” Borrower and each other Loan Party
acknowledges that it may hereafter discover facts different from or in addition
to those now known or believed to be true with respect to such claims, demands,
or causes of action and agree that this instrument shall be and remain effective
in all respects notwithstanding any such differences or additional facts.
Borrower and each other Loan Party - 29 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted030.jpg]
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
[INTENTIONALLY LEFT BLANK] - 30 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted031.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted032.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted033.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted034.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted035.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted036.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted037.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted038.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted039.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted040.jpg]
Schedule 1 Known Defaults (i) the Loan Parties’ failure to comply with Section
4.7.3 of the Credit Agreement as a result of (a) the delay in prepaying the
Obligations with the $521,073.51 of Net Cash Proceeds paid on May 15, 2018 and
(b) the delay in prepaying the Obligations with $1,394.00 of Net Cash Proceeds
paid on June 22, 2018 (ii) the Loan Parties’ failure to comply with Section
7.2.15 of the Credit Agreement for the fiscal quarter ended March 31, 2018 (iii)
the Loan Parties’ failure to comply with Section 7.3.1.1 of the Credit Agreement
for the fiscal months ended March 31, 2018 and April 30, 2018 (iv) the
Borrower’s failure to comply with 7.3.2 of the Credit Agreement as a result of
certified audited financial statements for the fiscal year ending March 31, 2018
being delivered later than the 90th day following March 31, 2018 and including a
going concern qualification (v) the Loan Parties’ failure to comply with
Sections 4(a), 4(c), 4(d), and 4(j) of the Security Agreement as a result of the
Loan Parties failure to (a) comply with the notice requirements in Section 4(j)
of the Security Agreement as it relates to changes to the information listed in
Exhibit A to the Security Agreement and (b) obtain the Administrative Agent’s
prior written consent to changes to (y) the principal place of business or chief
executive office locations of certain of the Loan Parties listed in Exhibit A to
the Security Agreement and (z) the location of Equipment and Inventory from
those listed in Exhibit B to the Security Agreement 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted041.jpg]
Schedule 2 Conditions Subsequent (a) Mortgages. With respect to Mortgaged Real
Property, to the extent not attainable by the Effective Date, (a) within thirty
(30) days following the Effective Date (subject to extensions thereof agreed to
by the Administrative Agent in its sole discretion), (i) a mortgage or deed of
trust or leasehold mortgage or leasehold deed of trust, as applicable, in form
and substance satisfactory to the Administrative Agent1, (ii) a lender’s title
insurance policy from a title company, on terms and for an amount, satisfactory
to the Administrative Agent insuring the lien of such mortgages and deeds of
trust as a first lien on such real property and (iii) if such real property is
located in an area designated as a flood hazard area by any governmental agency,
a policy of flood insurance in an amount equal to the value of such real
property to be insured or the maximum amount available under the federal flood
insurance program, whichever is less and (b) within sixty (60) days following
the Effective Date (subject to extensions thereof agreed to by the
Administrative Agent in its sole discretion), (i) with respect to owned real
property to be subject to a mortgage or deed of trust, an appraisal of the
current value thereof, (ii) surveys with respect to real property sufficient to
obtain title insurance policies subject to no survey exception and (iii) if
requested by the Administrative Agent with respect to real property to be
subject to a mortgage or deed of trust, satisfactory diligence of environmental
matters, including but not limited to Phase I environmental assessments.
Notwithstanding anything to the contrary contained in this Amendment, the
Amended Credit Agreement or the other Loan Documents, the Administrative Agent
shall not enter into any mortgage or deed of trust in respect of any real
property until (1) the date that occurs forty five (45) days (or such earlier
date agreed to by the Lenders in their sole discretion) after the Administrative
Agent has delivered to the Lenders (which may be delivered electronically) the
following documents in respect of such real property: (i) a completed flood
hazard determination from a third party vendor; (ii) if such real property is
located in a “special flood hazard area”, (A) a notification to the Borrower (or
applicable Loan Party) of that fact and (if applicable) notification to the
Borrower (or applicable Loan Party) that flood insurance coverage is not
available and (B) evidence of the receipt by the Borrower (or applicable Loan
Party) of such notice; and (iii) if such notice is required to be provided to
the Borrower (or applicable Loan Party) and flood insurance is available in the
community in which such real property is located, evidence of required flood
insurance and (2) the Administrative Agent shall have received written
confirmation from the Lenders that the flood insurance due diligence and flood
insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed). (b) Lien
Waiver Agreements. Notwithstanding anything to the contrary contained in the
Credit Agreement or the other Loan Documents, the Loan Parties shall use 1 With
respect to the Mortgaged Real Property located in Lawrence, PA, the Mortgage
will encumber all of the real property owned by the relevant Loan Party
(including the real property that is subject to an Agreement of Purchase and
Sale dated as of May 21, 2018, by and between the relevant Loan Party and Armand
C. Dellovade); provided that the Administrative Agent agrees, so long as (i)
there is no existing or continuing Event of Default and (ii) the net proceeds of
such sale are delivered to the Administrative Agent for application to the
Obligations, to release the real property being sold at the closing of the sale
thereof. 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted042.jpg]
commercially reasonable efforts, as determined by the Administrative Agent in
its reasonable discretion, to cause each bailee having possession of any of the
Collateral valued in excess of $250,000 or any landlord of leased real property
locations where Collateral valued in excess of $250,000 is located to provide to
the Administrative Agent a written acknowledgment of the Lenders’ security
interest in such Collateral, in form and substance satisfactory to the
Administrative Agent, on the Amendment Effective Date, and in any event, no
later than thirty (30) days thereafter (subject to extensions thereof agreed to
by the Administrative Agent in its sole discretion). (c) Federal Sale
Transaction Milestones. (i) Purchase Agreement. On or before July 31, 2018
(subject to extensions thereof agreed to by the Administrative Agent in its sole
discretion), the Borrower shall deliver to the Administrative Agent an executed
purchase agreement (the “Purchase Agreement”) for the Federal Sale Transaction,
in form and substance satisfactory to the Administrative Agent and the Required
Lenders, which will also be publicly filed by the Borrower on Form 8-K. The
Borrower shall also at such time provide an estimate of the sources and uses of
funds corresponding to the Federal Sale Transaction and the anticipated Net Cash
Proceeds available to pay down the Obligations. After the execution of the
Purchase Agreement and prior to the closing of the Federal Sale Transaction, the
Borrower shall keep the Administrative Agent apprised on a timely basis
regarding the satisfaction or waiver of all closing conditions. (ii) Sale
Transaction. On or before August 31, 2018 (subject to extensions thereof agreed
to by the Administrative Agent in its sole discretion), the Borrower shall
consummate the Federal Sale Transaction and immediately deliver all then
available Net Cash Proceeds of the Federal Sale Transaction including a final
schedule of sources and uses of funds to the Administrative Agent for
application to the Obligations. (d) Reporting. Within twenty (20) days of the
Second Amendment Effective Date, the Borrower shall (i) file with the SEC its
annual report on Form 10-K containing the certified audited financial statements
of the Loan Parties for the fiscal year ending March 31, 2018 and (ii) and
deliver to the Administrative Agent such certified audited financial statements
required under Section 7.3.2 [Annual Financial Statements] of the Credit
Agreement. 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted043.jpg]
Schedule 3 Deposit Accounts Depository Address and Contact of Depository Grantor
Account Type of Number Account PNC John Puhatch, CTP ACS Dataline LP 1077655499
Lockbox Senior Vice President Treasury Management PNC Bank Mailstop PT-PTWR-08-2
300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP ACS Dataline LP 1077740861 Disbursing
Senior Vice President Treasury Management PNC Bank Mailstop PT-PTWR-08-2 300
Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP ACS Dataline of 1077741039 Payroll
Senior Vice President the Northwest, Treasury Management Inc. PNC Bank Mailstop
PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office)
412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Black Box
1029144803 Disbursing Senior Vice President Corporation Treasury Management PNC
Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792
(office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Black Box
1077740781 Disbursing Senior Vice President Corporation Treasury Management
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted044.jpg]
PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222
412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch,
CTP Standalone Senior Vice President for ACH Treasury Management PNC Bank Black
Box 1077740773 Mailstop PT-PTWR-08-2 Corporation 300 Fifth Avenue Pittsburgh, PA
15222 412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John
Puhatch, CTP Black Box 1077655624 Lockbox Senior Vice President Corporation of
Treasury Management Pennsylvania PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue
Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP Black Box 1077696573 Disbursing
Senior Vice President Corporation of Treasury Management Pennsylvania PNC Bank
Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792
(office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Black Box
1077740829 Disbursing Senior Vice President Corporation of Treasury Management
Pennsylvania PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA
15222 412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John
Puhatch, CTP Black Box 1077740802 Disbursing/ Senior Vice President Corporation
of Payroll Treasury Management Pennsylvania 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted045.jpg]
PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222
412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch,
CTP Black Box 1077693401 Disbursing Senior Vice President Services Treasury
Management Company PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh,
PA 15222 412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John
Puhatch, CTP Black Box 1077741004 Disbursing Senior Vice President Services
Treasury Management Company PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue
Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP Black Box 1077741012 Payroll Senior
Vice President Services Treasury Management Company PNC Bank Mailstop
PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office)
412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Standalone Senior
Vice President for ACH Treasury Management PNC Bank Black Box 1069900028
Mailstop PT-PTWR-08-2 Services 300 Fifth Avenue Company Pittsburgh, PA 15222
412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted046.jpg]
Capital Christopher Taylor CBS 00006624027154 Lockbox One2 Vice President
Technologies Business Banking 265 Broad Hollow Road 2nd Floor Melville, NY 11747
631-531-2864 Christopher.G.Taylor@CapitalOne.com PNC John Puhatch, CTP Delaney
1077655544 Lockbox Senior Vice President Telecom, Inc. Treasury Management PNC
Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792
(office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Delaney
1077740853 Disbursing/ Senior Vice President Telecom, Inc. Payroll Treasury
Management PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222
412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch,
CTP Standalone Senior Vice President for ACH Treasury Management Delaney
1077740845 PNC Bank Telecom, Inc. Mailstop PT-PTWR-08-2 300 Fifth Avenue
Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP Innerwireless, 1077655595 Lockbox
Senior Vice President Inc. Treasury Management PNC Bank Mailstop PT-PTWR-08-2
300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com 2 Note: The Company is in the process of closing this
account. 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted047.jpg]
PNC John Puhatch, CTP Disbursing/ Senior Vice President Payroll Treasury
Management Innerwireless, 1077740909 PNC Bank Inc. Mailstop PT-PTWR-08-2 300
Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP Midwest 1077655608 Lockbox Senior
Vice President Communications Treasury Management Technologies Inc. PNC Bank
Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792
(office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Midwest
1077740837 Disbursing/ Senior Vice President Communications Payroll Treasury
Management Technologies, PNC Bank Inc. Mailstop PT-PTWR-08-2 300 Fifth Avenue
Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP Mutual Telecom 1077655616 Lockbox
Senior Vice President Services, Inc. Treasury Management PNC Bank Mailstop
PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office)
412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Disbursing/ Senior
Vice President Payroll Treasury Management Mutual Telecom 1077740917 PNC Bank
Services, Inc. Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222
412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted048.jpg]
PNC John Puhatch, CTP Disbursing/ Senior Vice President Payroll Treasury
Management NextiraOne 1077740896 PNC Bank Federal LLC Mailstop PT-PTWR-08-2 300
Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP Standalone Senior Vice President for
ACH Treasury Management NextiraOne 1077742357 PNC Bank Federal LLC Mailstop
PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office)
412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP NextiraOne
1077655587 Lockbox Senior Vice President Federal, LLC Treasury Management PNC
Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792
(office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Payroll
Senior Vice President Treasury Management NextiraOne LLC 1077740925 PNC Bank
Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792
(office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP
NextiraOne, LLC 1077655528 Lockbox Senior Vice President Treasury Management PNC
Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792
(office) 412-762-6264 (fax) john.puhatch@pnc.com 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted049.jpg]
Wells Cindy Goplen Norstan Disbursing Fargo3 Vice President Communications MN
9305-187 Inc. 9600063855 18th Floor 90 So. 7th Street Minneapolis, MN 55402
612-316-4197 Cynthia.s.goplen@wellsfargo.com PNC John Puhatch, CTP Norstan
1077655536 Lockbox Senior Vice President Communications, Treasury Management
Inc. PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222
412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch,
CTP Disbursing/ Senior Vice President Payroll Treasury Management Norstan
1077740968 PNC Bank Communications, Mailstop PT-PTWR-08-2 Inc. 300 Fifth Avenue
Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP Disbursing/ Senior Vice President
Payroll Treasury Management Norstan 1077742373 PNC Bank Communications, Mailstop
PT-PTWR-08-2 Inc. 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office)
412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Standalone Senior
Vice President for ACH Treasury Management Norstan 1077740941 PNC Bank
Communications, Mailstop PT-PTWR-08-2 Inc. 300 Fifth Avenue Pittsburgh, PA 15222
412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com 3 Note: The
Company is in the process of closing this account. 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted050.jpg]
PNC John Puhatch, CTP Standalone Senior Vice President for ACH Treasury
Management PNC Bank Norstan 1077742365 Mailstop PT-PTWR-08-2 Communications, 300
Fifth Avenue Inc. Pittsburgh, PA 15222 412-762-4792 (office) 412-762-6264 (fax)
john.puhatch@pnc.com PNC John Puhatch, CTP Disbursing/ Senior Vice President
Payroll Treasury Management Nu-Vision 1077740888 PNC Bank Technologies Mailstop
PT-PTWR-08-2 LLC 300 Fifth Avenue Pittsburgh, PA 15222 412-762-4792 (office)
412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch, CTP Nu-Vision
1077655552 Lockbox Senior Vice President Technologies, Inc Treasury Management
PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222
412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com PNC John Puhatch,
CTP Scottel Voice & 1077655501 Lockbox Senior Vice President Data, Inc. Treasury
Management PNC Bank Mailstop PT-PTWR-08-2 300 Fifth Avenue Pittsburgh, PA 15222
412-762-4792 (office) 412-762-6264 (fax) john.puhatch@pnc.com
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted051.jpg]
Annex 1 Initial Second Amendment Budget (see attached) 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted052.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted053.jpg]




--------------------------------------------------------------------------------



 
[exh101amendmentexecuted054.jpg]
Annex 2 Schedule 1.1(B) to the Credit Agreement (see attached) Schedule 1.1(B) 1
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted055.jpg]
SCHEDULE 1.1(B) COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES Part 1 -
Commitments of Lenders and Addresses for Notices to Lenders Amount of Commitment
for Amount of Amount of Revolving Credit Commitment for Commitment for Loans
Term Loans4 LIFO Loans Lender Ratable Share Name: PNC Bank, National Association
Address: 101 W. Washington Street 5th Floor, East Tower (Locator I1-Y013-05-3)
Indianapolis, IN 46255 Attention: Christopher B. Gribble Telephone: 317-267-7874
Telecopy: 317-267-7088 $30,000,000.00 $11,430,520.32 $ 2,500,000.00
25.000000000% Name: Bank of America, N.A. Address: Mail Code: TX1-492-14-06 901
Main Street Dallas, TX 75202-3714 $24,000,000.00 $9,144,416.24 $2,000,000.00
20.000000000% Attention: Anna Keller Telephone: 214-209-1229 Telecopy:
904-312-6401 4 Amounts reflect outstanding amount as of the Second Amendment
Effective Date Schedule 1.1(B) 1 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted056.jpg]
Name: U.S. Bank National Association Address: 425 Walnut Street 8th Floor
Cincinnati, OH 45202 $15,000,000.00 $5,715,260.14 $1,250,000.00 12.500000000%
Attention: Kenneth Fieler Telephone: 513-632-3210 Telecopy: 513-632-4894 Name:
Wells Fargo Bank, National Association Address: One South Broad St., 8th Floor
MAC Y1375-084 Philadelphia, PA 19107 $15,000,000.00 $5,715,260.14 $1,250,000.00
12.500000000% Attention: Jeanette A. Griffin Telephone: 267-321-7074 Telecopy:
267-321-7088 Schedule 1.1(B) 2 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted057.jpg]
Name: The Huntington National Bank Address: 222 N. LaSalle Dr. Chicago, IL 60606
Attention: Michael Kiss $15,000,000.00 $5,715,260.14 $1,250,000.00 12.500000000%
Telephone: 312-762-2163 Telecopy: 877-860-4154 Name: KeyBank National
Association Address: 127 Public Square OH-01-27-0355 Cleveland, OH 44114
$12,000,000.00 $4,572,208.12 $1,000,000.00 10.000000000% Attention: Don D.
Mishler Telephone: 609-760-1250 Name: First Commonwealth Bank Address: 437 Grant
Street, Suite 1600 Pittsburgh, PA 15219 Attention: Neil Corry-Roberts
$9,000,000.00 $3,429,156.09 $750,000.00 7.500000000% Telephone: 412-690-2122
Telecopy: 412-690-2222 Total $120,000,000.00 $45,722,081.19 $10,000,000.00
100.00000000% Schedule 1.1(B) 3 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted058.jpg]
SCHEDULE 1.1(B) COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES Part 2 -
Addresses for Notices to Borrower and Guarantors: ADMINISTRATIVE AGENT Name: PNC
Bank, National Association Address: 101 W. Washington Street 5th Floor, East
Tower (Locator I1-Y013-05-3) Indianapolis, IN 46255 Attention: Christopher B.
Gribble Telephone: 317-267-7874 Telecopy: 317-267-7088 With a Copy To: Agency
Services, PNC Bank, National Association Mail Stop: P7-PFSC-04-I Address: 500
First Avenue Pittsburgh, PA 15219 Attention: Agency Services Telephone:
412-762-6442 Telecopy: 412-762-8672 BORROWER AND/OR GUARANTORS: Name: Black Box
Corporation Address: 1000 Park Drive Lawrence, Pennsylvania 15055 Attention:
Chief Financial Officer Telephone: (724) 873-6795 Telecopy: (724) 873-6756 With
a Copy (which shall not constitute required notice) To: Name: Black Box
Corporation Address: 1000 Park Drive Lawrence, Pennsylvania 15055 Attention:
General Counsel Telephone: (724) 873-6626 Telecopy: (724) 873-6756 Schedule
1.1(B) 4 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted059.jpg]
Annex 3 SCHEDULE 1.1(R) Mortgaged Real Property State Address Owned/Leased Loan
Party North Carolina 1701 Lomond Street, Owned Midwest Winston-Salem
Communications Technologies, Inc., an Ohio corporation Pennsylvania 1000 Park
Drive, Owned Black Box Lawrence Corporation of Pennsylvania, a Delaware
corporation Tennessee 1010 Haley Road, Owned Black Box Network Murfreesboro
Services, Inc. – Government Solutions, a Tennessee corporation
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted060.jpg]
Annex 4 SCHEDULE 5.1.2 SUBSIDIARIES Jurisdiction Percent Owned of Type & Amount
of Domestic Subsidiaries Organization Equity Interest TX 100% - Black Box 100
shares of common ACS Communications, Inc. Corporation stock TX 99% - ACS
Investors, LLC (Limited Partner) 1% - ACS Communications, Inc. ACS Dataline, LP
(General Partner) Partnership Interests ACS Dataline of the OR 100% - ACS 10,000
shares of common Northwest, Inc. Communications, Inc. stock DE 100% - ACS ACS
Investors, LLC Communications, Inc. Membership Interests DE 100% - Black Box
Corporation of 50 shares of common BB Technologies, Inc. Pennsylvania stock DE
100% - Black Box BBOX Holdings Mexico International Holdings LLC B.V. Membership
Interests BBOX Holdings Puebla DE 100% - Black Box LLC Corporation Membership
Interests Black Box Corporation of DE 100% - Black Box 100 shares of common
Pennsylvania Corporation stock Black Box Network TN 100% - Black Box Services,
Inc. – Corporation 75 shares of common Government Solutions stock
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted061.jpg]
Black Box Services DE 100% - Black Box Company Corporation 1 share of common
stock Black Box Ventures DE 100% - Black Box 100 shares of common Holding
Company Corporation stock NY 100% - Black Box 160 shares of common CBS
Technologies Corp. Corporation stock PA 100% - Black Box 100 shares of common
Delaney Telecom, Inc. Corporation stock DE 100% - Black Box 100 shares of common
InnerWireless, Inc. Corporation stock Midwest Communications OH 100% - Black Box
100 shares of common Technologies, Inc. Corporation stock Mutual Telecom
Services DE 100% - NextiraOne 457 shares of common Inc. Federal, LLC stock DE
100% - Norstan NextiraOne, LLC Communications, Inc. Membership Interests DE 100%
- Norstan NextiraOne Federal, LLC Communications, Inc. Membership Interests
NextiraOne New York, DE 100% - Norstan LLC Communications, Inc. Membership
Interests Norstan Communications, MN 100% - Black Box 500 shares of common Inc.
Corporation stock NY 100% - Midwest Membership Interests Nu-Vision Technologies,
Communications LLC Technologies, Inc. CA 100% - Black Box 3,000 shares of common
Scottel Voice & Data, Inc. Corporation stock MN 100% - Norstan 100 shares of
common Vibes Technologies, Inc. Communications, Inc. stock Foreign Subsidiaries*
Jurisdiction 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted062.jpg]
Black Box Network Services Australia Pty Ltd Australia Black Box GmbH Austria
Black Box Network Services NV Belgium Black Box do Brasil Industria e Comercio
Ltda. Brazil Black Box Canada Corporation Canada Nostan Canada, Ltd./Norstan
Canaa, Ltée Canada Black Box Holdings Ltd. Cayman Islands Black Box Chile S.A.
Chile Black Box E-Commerce (Shanghai) Co., Ltd. China Black Box A/S Denmark
Black Box Network Services (UK) Limited England Black Box Finland OY Finland
Black Box France France Black Box Deuthschland GmbH Germany Black Box Network
Services India Private Limited India Black Box Network Services (Dublin) Limited
Ireland Black Box Software Development Services Limited Ireland Black Box
Network Services S.r.l. Italy Black Box Network Services Co., Ltd. Japan Black
Box Network Services Korea Limited Korea Black Box Network Services SDN. BHD.
Malaysia Black Box de Mexico, S. de R.L. de C.V. Mexico Black Box International
B.V. Netherlands Black Box International Holdings B.V. Netherlands Black Box
Network Services New Zealand Limited New Zealand Black Box Norge AS Norway Black
Box P.R. Corp. Puerto Rico Black Box Network Services Singapore Pte Ltd
Singapore Black Box Comunicaciones, S.A. Spain 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted063.jpg]
Black Box Network Services AB Sweden Black Box Network Services AG Switzerland
Black Box Network Services Corporation Taiwan *Each of the Foreign Subsidiaries
is directly or indirectly owned 100% by one or more Loan Parties.
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted064.jpg]
Annex 5 Exhibit 1.1(N)(4) to Credit Agreement Form of LIFO Note (see attached)
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted065.jpg]
EXHIBIT 1.1(N)(4) FORM OF LIFO NOTE $__________ Pittsburgh, Pennsylvania
__________, 20__ FOR VALUE RECEIVED, the undersigned, Black Box Corporation, a
Delaware corporation (the “Borrower”), hereby promises to pay to __________
(“Holder”) and its registered assigns, the lesser of (i) the principal sum of
__________ and ___/100 Dollars ($__________) or (ii) the aggregate unpaid
principal balance of all LIFO Loans made by Holder to the Borrower pursuant to
Section 2.1.4 [LIFO Loan Commitment] of that certain Credit Agreement, dated May
9, 2016 (as amended, modified, supplemented or restated from time to time, the
“Credit Agreement”), by and among the Borrower, the Guarantors (as defined the
Credit Agreement) party thereto from time to time, the Lenders (as defined in
the Credit Agreement) party thereto from time to time and PNC Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), payable on the LIFO Expiration Date or as otherwise
provided in the Credit Agreement. All capitalized terms used herein shall,
unless otherwise defined herein, have the same meanings given to such terms in
the Credit Agreement. The Borrower shall pay interest on the unpaid principal
balance hereof from time to time outstanding from the date hereof at the rate
per annum specified pursuant to Section 3.1.4 [LIFO Loan Interest Rate] of, or
as otherwise provided in, the Credit Agreement. To the extent permitted by Law,
upon the occurrence of an Event of Default and until such time as such Event of
Default has been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative
Agent, the Borrower shall pay interest on the entire principal amount of the
then outstanding LIFO Loans evidenced by this LIFO Note (this “LIFO Note”) at a
rate per annum specified by Section 3.3 [Interest After Default] of, or as
otherwise provided in, the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered. Subject to the provisions of the
Credit Agreement, interest on this LIFO Note will be payable on the dates set
forth in Section 4.5 [Interest Payment Dates] of the Credit Agreement and on the
LIFO Expiration Date. Subject to the provisions of the Credit Agreement, if any
payment or action to be made or taken hereunder shall be stated to be or become
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day and such extension of time shall be
included in computing interest or fees, if any, in connection with such payment
or action. Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the Principal Office, in lawful money of the United
States of America. 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted066.jpg]
This LIFO Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified. The Borrower
waives presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this LIFO Note. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE BORROWER (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE HOLDER TO ACCEPT THIS
LIFO NOTE AND MAKE THE LIFO LOANS. This LIFO Note shall bind the Borrower and
its respective successors and assigns, and the benefits hereof shall inure to
the benefit of Holder and the Administrative Agent and their respective
successors and assigns. This LIFO Note may be enforced by Holder or its
respective successors or assigns. All references herein to the “Borrower,”
“Holder,” the “Administrative Agent,” and the “Lenders” shall be deemed to apply
to the Borrower, Holder, the Administrative Agent, and the Lenders,
respectively, and their respective successors and assigns. This LIFO Note shall
be deemed to be a contract under the Laws of the Commonwealth of Pennsylvania
without regard to its conflict of laws principles. Holder may at any time pledge
all or a portion of its rights under the Loan Documents including any portion of
this LIFO Note to any of the twelve (12) Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. § 341. No such pledge or
enforcement thereof shall release Holder from its obligations under any of the
Loan Documents. Delivery of an executed counterpart of a signature page of this
LIFO Note by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this LIFO Note. [INTENTIONALLY LEFT BLANK] - 12 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted067.jpg]
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this LIFO Note as of the day
and year first above written as a document under seal. BORROWER: BLACK BOX
CORPORATION, a Delaware corporation By: (SEAL) Name: Title: - 13 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted068.jpg]
Annex 6 Exhibit 2.5.3 to Credit Agreement Form of LIFO Loan Request (see
attached) - 14 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted069.jpg]
EXHIBIT 2.5.3 FORM OF LIFO LOAN REQUEST TO: PNC Bank, National Association, as
Administrative Agent PNC Firstside Center 500 First Avenue, 4th Floor Mail Stop:
P7-PFSC-04-I Pittsburgh, PA 15219 Telephone No.: (412) 762-6442 Telecopy No.:
(412) 762-8672 Attention: Agency Services FROM: Black Box Corporation, a
Delaware corporation (the “Borrower”) RE: Credit Agreement (as amended by the
Amendment and Joinder Agreement dated August 9, 2017 and the Second Amendment to
Credit Agreement dated June 29, 2018 and as may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”), dated May
9, 2016, by and among the Borrower, the Guarantors (as defined in the Credit
Agreement) party thereto from time to time, the Lenders (as defined in the
Credit Agreement) party thereto from time to time and PNC Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) Capitalized terms not otherwise defined herein shall
have the respective meanings ascribed to them by the Credit Agreement. A.
Pursuant to Section 2.5.3 [LIFO Loan Requests] of the Credit Agreement, the
undersigned irrevocably requests new LIFO Loans. 1. Such new LIFO Loans shall
bear interest under the Euro-Rate Option for an Interest Period of one (1) month
in accordance with the Credit Agreement. 2. Such new LIFO Loans shall have a
Borrowing Date of ___________________ (which date shall be (a) at least three
(3) Business Days subsequent to the Business Day of receipt by the
Administrative Agent by 12:00 noon, Eastern Time, of this LIFO Loan Request for
making new LIFO Loans in Dollars to which the Euro-Rate Option for an Interest
Period of one (1) month applies. 3. Such new LIFO Loans are in the aggregate
principal amount of $____________________ [which shall be in integral multiples
of One Hundred Thousand Dollars ($100,000) and not less than Five Hundred
Thousand Dollars ($500,000)]. B. As of the date hereof and the date of making of
the above-requested LIFO Loans (and after giving effect thereto): (i) all of the
Loan Parties’ representations and warranties contained in the Loan Documents are
true and correct in all material respects (without 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted070.jpg]
duplication of any materiality qualifier contained therein) on such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the specific dates or times referred to therein); (ii) no
Event of Default or Potential Default has occurred and is continuing; (iii) the
making of such Loans shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders; and (iv) the making of
any LIFO Loan shall not cause (a) the aggregate amount of the LIFO Loans from
any Lender to exceed such Lender’s LIFO Loan Commitment and (b) the LIFO
Facility Usage to exceed the LIFO Loan Commitments minus the amount, if any, of
Approved Budget Excess Cash. C. The undersigned hereby irrevocably requests
[check one box below and fill in blank space next to the box as appropriate]: 
Funds to be deposited into PNC Bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$______________, OR  Funds to be wired per the following wire instructions:
Amount of Wire Transfer: $ Bank Name: ABA: Account Number: Account Name:
Reference:  Funds to be wired per the attached Funds Flow (multiple wire
transfers) [INTENTIONALLY LEFT BLANK] - 16 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted071.jpg]
The undersigned certifies to the Administrative Agent and the Lenders as to the
accuracy of the foregoing. BORROWER: BLACK BOX CORPORATION, a Delaware
corporation By: Name: Title: - 17 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted072.jpg]
Annex 7 Exhibits (A), (B) and (C) to the Security Agreement (see attached) - 18
- 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted073.jpg]
EXHIBIT A LOCATION OF PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE GRANTOR
PRINCIPAL PLACE OF BUSINESS / CHIEF EXECUTIVE OFFICES 1) Black Box Corporation
1000 Park Drive Lawrence, PA 15055 2) ACS Communications, Inc. 2535 Brockton
Drive, Suite 400 Austin, TX 78758 3) ACS Dataline, LP 2535 Brockton Drive, Suite
400 Austin, TX 78758 4) ACS Dataline of the Northwest, Inc. 2535 Brockton Drive,
Suite 400 Austin, TX 78758 5) ACS Investors, LLC 2535 Brockton Drive, Suite 400
Austin, TX 78758 6) BB Technologies, Inc. 1000 Park Drive Lawrence, PA 15055 7)
BBOX Holdings Puebla LLC 1000 Park Drive Lawrence, PA 15055 8) Black Box
Corporation of 1000 Park Drive Pennsylvania Lawrence, PA 15055 9) Black Box
Network Services, Inc. - 1010 Haley Road Government Solutions Murfreesboro, TN
37129 10) Black Box Services Company 1000 Park Drive 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted074.jpg]
Lawrence, PA 15055 11) Black Box Ventures Holding 1000 Park Drive Company
Lawrence, PA 15055 12) CBS Technologies Corp. 6000 New Horizons Boulevard
Amityville, NY 11701 13) Delaney Telecom, Inc. 540 Township Line Road Blue Bell,
PA 19422 14) InnerWireless, Inc. 1155 Kas Drive, Suite 200 Richardson, TX 75081
15) Midwest Communications 255 Enterprise Drive Technologies, Inc. Lewis Center,
OH 43035 1287 Rankin Street Troy, MI 48083 16) Mutual Telecom Services Inc. 20
Speen Street, Unit 403 Framingham, MA 01701 510 Spring Street, Suite 200
Herndon, VA 20170 17) NextiraOne, LLC 10050 Crosstown Circle, Suite 600 Eden
Prairie, MN 55344 18) NextiraOne Federal, LLC 510 Spring Street, Suite 200
Herndon, VA 20170 19) NextiraOne New York, LLC - 20 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted075.jpg]
122 E 42nd Street, Suite 630 New York, NY 10168 20) Norstan Communications, Inc.
10050 Crosstown Circle, Suite 600 Eden Prairie, MN 55344 21) Nu-Vision
Technologies, LLC 6000 New Horizons Boulevard Amityville, NY 11701 22) Scottel
Voice & Data, Inc. 1000 Park Drive Lawrence, PA 15055 23) Vibes Technologies,
Inc. 9155 Cottonwood Lane N. Maple Grove, MN 55369 - 21 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted076.jpg]
EXHIBIT B ADDITIONAL LOCATIONS STREET CITY STATE ZIP CODE 519 Oliver Road
Montgomery AL 36117 426 N. 44th St., Suite 470 Phoenix AZ 85008 7950 Cherry
Avenue, Suite 107 Fontana CA 92335 1196 Cherry Avenue San Bruno CA 94066 4565
Ruffner Street, Suite 108 San Diego CA 92111 6675 South Kenton St., Suite 116
Centennial CO 80112 279 Douglas Ave., Suite 1104 Altamonte Springs FL 32714 217
Goolsby Blvd Deerfield Beach FL 33069 (Pompano Beach) 2707 Main St., Suite 3
Duluth GA 30096 500 E Court Avenue., Suite 130 Des Moines IA 50309 851 Busse
Road Elk Grove Village IL 60007 20 Speen Street, Unit 403 Framingham MA 01701 1
Maple St, Suite 1B1-2B2 Milford MA 01757 1287 Rankin St. Troy MI 48083 9155
Cottonwood Lane North Maple Grove MN 55369 10050 Crosstown Circle, Suite 600
Eden Prairie MN 55344 1701 Lomond St. Winston-Salem NC 27127 930 Windy Road Apex
NC 27502 6000 New Horizons Blvd Amityville NY 11701 - 22 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted077.jpg]
122 E. 42nd St., Suite 630 New York NY 10168 1211 Avenue of Americas, #21/51/71
New York NY 10036 1250 Avenue of Americas New York NY 10011 26100 First St.
Westlake OH 44145 255 Enterprise Drive Lewis Center OH 43035 9854 Windisch Road
West Chester OH 45069 6650 W Snowville Rd, Unit R Brecksville OH 44141 1142
Willagillespie Road #25 & 26 Eugene OR 97401 1000 Park Drive Lawrence PA 15055 6
State Road Mechanicsburg PA 17050 540 Township Line Rd Blue Bell PA 19422 1010
Haley Road Murfreesboro TN 37129 515 Princeton Road – F01 Johnson City TN 37601
(PrincetonSelf Storge) (15x20 Outside NON Climate) 3171 Players Club Parkway
Memphis TN 38125 1205 Haley Road (Warehouse) Murfreesboro TN 37129 795 Oak Ridge
Turnpike Oak Ridge TN 37830 5959 Corporate Drive LL, Suite 250 Houston TX 77036
2535 Brockton Drive, Suite 400 Austin TX 78758 11927 Starcrest Drive (Blossom
Cove San Antonio TX 78427 Business Park II) 1155 Kas Drive, Suite 200 Richardson
TX 75081 131 East Commerce St Amherst VA 24521 510 Spring St., Suite 200 Herndon
VA 20170 6918 South 220th Street Kent WA 98032 - 23 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted078.jpg]
3707 E Decatur Bays 1 & 2 Spokane WA 99217 2601 South Moorland Road (Storage New
Berlin WI 53151 Unit #384 at Storage Master, LLC) 20975 Swenson Dr., Suite 450
Waukesha WI 53186 In addition to the above, the Grantors may, from time to time,
have Equipment and/or Inventory on their clients’ sites, at temporary staging
areas and at logistic depots. - 24 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted079.jpg]
EXHIBIT C ORGANIZATIONAL INFORMATION Name Entity Type Jurisdiction
Organizational Tax of Identification # Identification # Formation 1) Black Box
Corporation Corporation DE 2128702 95-3086563 2) ACS Communications, Corporation
TX 79471900 74-2421083 Inc. 3) ACS Dataline, LP Limited TX 11590410 74-2901065
Partnership 4) ACS Dataline of the Corporation OR 274153-89 93-1071626
Northwest, Inc. 5) ACS Investors, LLC Limited DE 2982976 51-0386497 Liability
Company 6) BB Technologies, Inc. Corporation DE 2283083 51-0341432 7) BBOX
Holdings Puebla Limited DE 5488746 46-4938610 LLC Liability Company 8) Black Box
Corporation Corporation DE 2280129 25-1272662 of Pennsylvania 9) Black Box
Network Corporation TN 000149379 62-1202425 Services, Inc. - Government
Solutions 10) Black Box Services Corporation DE 5856167 47-5380117 Company 11)
Black Box Ventures Corporation DE 4902102 27-4202797 Holding Company - 25 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted080.jpg]
12) CBS Technologies Corporation NY 1310810 11-2947352 Corp. 13) Delaney
Telecom, Inc. Corporation PA 143788 23-2388066 14) InnerWireless, Inc.
Corporation DE 2916901 75-2778286 15) Midwest Corporation OH 652688 31-1125137
Communications Technologies, Inc. 16) Mutual Telecom Corporation DE 3754521
54-1418137 Services Inc. 17) NextiraOne, LLC Limited DE 2739289 76-0534950
Liability Company 18) NextiraOne Federal, Limited DE 3236405 54-1601046 LLC
Liability Company 19) NextiraOne New York, Limited DE 3374394 95-4858467 LLC
Liability Company 20) Norstan Corporation MN 2K-228 41-1231011 Communications,
Inc. 21) Nu-Vision Limited NY 2990991 20-0532706 Technologies, LLC Liability
Company 22) Scottel Voice & Data, Corporation CA C1874187 95-4514015 Inc. 23)
Vibes Technologies, Inc. Corporation MN 11D-555 41-1974800 - 26 -
131832.01464/109680341v.4



--------------------------------------------------------------------------------



 
[exh101amendmentexecuted081.jpg]
- 27 - 131832.01464/109680341v.4



--------------------------------------------------------------------------------



 